ORDER
SIRICA, District Judge.
Upon consideration of the plaintiffs’ motion for voluntary dismissal under Rule 41(a)(2) of the Federal Rules of Civil Procedure, and of the defendants’ response thereto, and it appearing to the Court that the motion should be granted, it is this 21st day of Dec., 1976,
ORDERED that this action be, and the same hereby is, dismissed without prejudice at the plaintiffs’ costs; and it is
FURTHER ORDERED that all prior orders in this case be, and the same hereby are, vacated.